DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Application Status
This action is written in response to applicant’s correspondence received May 13, 2022.  Claims 1, 2, 4-6, and 25-34 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, and 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “thereby achieving highly uniform expression levels”.  The term “uniform” is a relative term because it refers to the similarity of the expression levels and the term “highly” is a term of degree.  The specification does not define what it means for expression levels to be “highly uniform”. The specification does not provide any criteria for evaluating whether variation that exists between expression levels is considered highly uniform or not.  There is not guidance for how much similarity between expression levels is required to meet the threshold of “highly uniform”.  Accordingly, the metes and bounds of the phrase “thereby achieving highly uniform expression levels” are unclear.
Claim 1 recites “thereby achieving highly uniform expression levels”.  It is not clear what “expression levels” is referring to in the claim as a whole. For example, it is noted that the claim later recites “c) expressing a gene encoding the site-specific recombinase in said host cell” and further “selecting a transformed host cell which expresses a functional second selectable marker and not the first selectable marker”.  It is not clear whether the claim is suggesting that the expression level of the gene encoding the site-specific recombinase in said host cell and the expression level of the functional second selectable marker are required to be “highly uniform” or whether “highly uniform expression levels” is referring to something else.  It is not clear what other expression of what other gene the expression of the gene encoding the site-specific recombinase is required to be “highly uniform”.
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (WO 2012/160093) in view of Tang (Tang et al. (2011) Yeast, 28:205-212).

Regarding claim 1, the specification does not define what “thereby achieving highly uniform expression levels” requires. The specification states “We provide herein an effective way of quickly and site-specifically inserting a polynucleotide library encoding polypeptides of interest in the chromosome of a filamentous fungal host, thereby achieving highly uniform expression levels in the transformants due to the presence of the inserted genes in just one single copy in the exact same genomic position in each transformed and selected host cell” (page 2, lines 6-10). This implies that the recitation of “highly uniform expression levels” is a function of the uniformity in which the polynucleotides are inserted at target sites throughout a host cell population. 
Regarding step (a), Udagawa teaches providing a fungal host cell comprising in its chromosome a pair of recognition sequences for a site-specific recombinase flanking a first selectable marker (see claim 1; Fig 1), and therefore teaches (i) a first recognition sequence of the recombinase, (ii) a first selectable marker, and (iii) a second recognition sequence of the recombinase.  Udagawa teaches wherein the fungal host cell is a filamentous fungal host cell (see claim 5).  Regarding step (b), Udagawa teaches transforming the host cell with a nucleic acid construct comprising a pair of recognition sequences of the recombinase flanking a polynucleotide of interest, and therefore teaches (i) the first recognition sequence of the recombinase, (ii) a polynucleotide of interest, and (iv) the second recognition sequence of the recombinase (Figs 1, 2, 4 and 5; page 39).  Udagawa teaches transforming yeast with genes encoding native or heterologous proteins for the purpose of producing the polypeptide (page 25, lines 16-23); thus Udagawa teaches ii) the polynucleotide of interest can be native or heterologous protein (i.e., a library of polynucleotides).  Udagawa further teaches wherein the pair of recognition sequences in the nucleic acid construct further flank (iii) an incoming selectable marker (i.e. second selectable marker) (see claim 14).  Udagawa teaches wherein the incoming selectable marker is pyrG (page 4, lines 8-12), and wherein it is located between the polynucleotide of interest and the second recognition sequence of the recombinase (see Fig 1).  Regarding step (c), Udagawa teaches expressing the site-specific recombinase in the cell (see claim 1; page 39; Fig 1).  Regarding step (d), Udagawa teaches wherein the first selectable marker is excised from the chromosome (claim 1) such that the mutant cell produces none of the encoded cytosine deaminase (i.e. negative selectable marker) (page 23, lines 16-20) (i.e. the transformed host cell does not express the selectable marker).  For example, Udagawa teaches wherein the cell is cultivated in a selective medium (page 4, ¶ 2), wherein cells that express the negative selection marker are killed (page 7, ¶ 2), the contrapositive being that the cells that are not killed did not express the negative selection marker.  Udagawa further teaches wherein the incoming selectable marker enables positive selection and therefore teaches positively selecting for the integration (page 26, lines 6-12).  Udagawa illustrates that the polynucleotide library of interest is site-specifically integrated in the correct orientation in the chromosome of the host cell by the recombinase (see claim 1 and Fig 1). 
Udagawa teaches how the replacement of a chromosomal gene with a recognition sequence of a site-specific recombinase allows for the subsequent insertion of a “single product-encoding polynucleotide into that site” by the use of a recombinase recognizing the sequence (page 1, lines 30-33).  In addition, Udagawa teaches introducing the site-specific recombinase sites into the neutral amylase I locus (see page 35, ¶ 1) or acid stable amylase locus (see page 36, last ¶) throughout a population of filamentous fungi host cells and then selecting transformants.  Such host transformant cells were used for site-specific recombination as described above (see page 39). Accordingly, since the same loci were targeted for insertion of the same site-specific recombinase sequences in each of the host cells, it is interpreted that this meets the limitation of achieving “highly uniform expression levels” in view of the limited amount of guidance provided by the specification. 
Udagawa does not explicitly teach the presence of a first fragment of the non-functional partial second selectable marker in the fungal chromosome or wherein the nucleic acid construct additionally comprises a second fragment of the non-functional partial second selectable marker, whereby the first and second fragments of the non-functional partial second selectable markers are recombined to form a functional second selectable marker.
However, Tang teaches a similar method of using selectable markers to achieve mutagenesis in fungal cells by recombination (abstract).  Tang teaches wherein a first non-functional partial selectable marker is integrated in the chromosome of the cell flanked by homologous regions (see Fig 1B). Tang then teaches transforming the cell with a nucleic acid construct comprising a second non-functional partial selectable marker flanked by the homologous regions (see Fig 1B). Tang teaches that the recombination between the nucleic acid construct and the chromosome of the cell by the homologous regions results in the recombination of the non-functional partial selectable markers to form a functional selectable marker in the chromosome (see Fig 1B).   Tang also teaches methods of integration using split marker methods are more efficient than marker switching methods (page 212, ¶2).  Tang also teaches split marker methods could be adapted to C-terminal tagging of proteins and gene deletions (page 212, ¶3), indicating that heterologous polypeptides could be introduced using the method.  Tang also teaches replacing an endogenous gene with one copy of a heterologous mutant version at the same chromosomal location throughout a population of filamentous fungi host cells and then selecting transformants (Fig 1; ¶ spanning pages 210-211).  Since one copy of the gene encoding the mutant polypeptides was integrated at the endogenous locus, it is interpreted that this meets the limitation of achieving “highly uniform expression levels” in view of the limited amount of guidance provided by the specification. 
It would have been obvious to have combined Tang’s marker reconstitution method with the method of Udagawa because it would have merely amounted to a simple combination of prior art elements according to known method to yield predictable results. Tang demonstrates the utility in applying a split-marker approach for the selection of specific recombination events.  Tang also indicates that the method could be used for introducing a C-terminal tag, which encompasses integrating a heterologous protein in a correct orientation.  Accordingly, one would have been motivated to have applied the split-marker approach to the second selectable marker of Udagawa for the advantage of confirming the successful recombination of the nucleic acid construct in the method of Udagawa.  One would have also been motivated to apply the split-marker approach because Tang teaches that it is more efficient than marker replacement methods, which are used in Udagawa.

Regarding claim 2, Udagawa teaches wherein the polynucleotide library comprises polynucleotides encoding an enzyme (i.e. a polypeptide of interest) (see claim 4).

Regarding claim 4, Udagawa teaches wherein the site-specific recombinase is FLP from Saccharomyces cerevisiae (see claim 6).

Regarding claim 5, Udagawa teaches wherein the first and second recognition sequences of the recombinase are different recognition sequences of the S. cerevisiae FLP (page 25, line 35) in order to effect a directional integration of the polynucleotide library of interest in the host cell chromosome.

Regarding claim 6, Udagawa teaches wherein the first and second recognition sequences of the recombinase are different recognition sequences of the S. cerevisiae FLP (page 25, line 35 and SEQ ID NOs 9 and 10 on page 33) in order to effect a directional integration of the polynucleotide library of interest in the host cell chromosome.

Regarding claim 25, the embodiment in which the polypeptide of interest is an enzyme is discussed above as applied to claim 2.

Regarding claim 26, Udagawa teaches wherein the polypeptide of interest is a hydrolase, isomerase, ligase, lyase, oxidoreductase, or transferase (see claim 4).

Regarding claim 27, Udagawa teaches wherein the polypeptide of interest is an aminopeptidase, for example (see claim 4).

Regarding claim 28, Udagawa teaches wherein the site-specific recombinase is FLP from Saccharomyces cerevisiae (see claim 6).

Regarding claim 29, Udagawa teaches wherein the first and second recombination sequences are FRT-F (SEQ ID NO: 9) and FRT-F3 (SEQ ID NO: 10) (see page 33, lines 35-36), which are identical to instant SEQ ID NOs 27 and 28, respectively.

Regarding claim 30, Udagawa teaches wherein the two recombinase sites are identical (page 10, lines 29-30).

Regarding claim 31, Udagawa teaches wherein the gene encoding the site-specific recombinase is present in the genome of the host cell (see claim 19).

Regarding claim 32, Udagawa teaches wherein the nucleic acid construct further comprises the gene encoding the site-specific recombinase (see claim 14).

Regarding claim 33, Udagawa teaches wherein the first and second recognition sequences of the recombinase are different recognition sequences of the S. cerevisiae FLP (page 25, line 35 and SEQ ID NOs 9 and 10 on page 33) in order to effect a directional integration of the polynucleotide library of interest in the host cell chromosome.

Regarding claim 34, the region containing the first recognition sequence of the recombinase is broadly and reasonably interpreted as “a region that is 5’ or 3’ of the integration site”.  The embodiment in which this is used together with the second recognition sequence of the recombinase to effect a directional integration of the polynucleotide library of interest in the host cell chromosome is discussed above as applied to claim 6.

Response to Arguments
Applicants argue that the Office has failed to establish a prima facie case of obviousness based on Udagawa and Tang.  Applicants argue that Udagawa does not teach split marker which allows efficient counter-selection and instead uses marker replacement (see Remarks, page 6, ¶3), while Tang only teaches split marker methods for purposes of mutating endogenous genes (see Remarks, page 7, ¶2).   Applicants argue that a skilled person in the art would not be motivated to use the split marker system of Tang in place of the FRT/FLP system of Udagawa because neither Udagawa or Tang teach using the FLP/FRT or split marker systems for gene library studies (see Remarks, page 6-7).  These arguments have been fully considered but are not persuasive for the following reasons.  First, Udagawa is not relied upon for teaching of the split marker system and instead uses marker switching.  Second, because Tang uses split marker methods to integrate several different polypeptides of interest at specific chromosomal loci and teaches that the split marker is more efficient than marker replacement, one skilled would be motivated to apply the split marker method to any method of introducing a polynucleotide into the chromosome using marker replacement, like Udagawa.  Third both Udagawa and Tang indicate that their methods could be applied to the integration of various polypeptides, like heterologous polypeptides, mutant versions of endogenous genes, and protein tags.  Thus, one skilled in the art would predict that a library of different polypeptides would likewise be able to be introduced into the chromosome using the split marker method of Tang.
Finally, applicants argue that the invention provides a means for expression of polynucleotides at a comparable level so that their properties can be directly assayed without having to perform a normalization step first (see Remarks, page 7, ¶3).  This argument has been fully considered but is not persuasive for the following reasons.  First, it refers to a limitation, a normalization step, that is not being claimed.  Second, both Udagawa nor Tang teach introducing the heterologous polynucleotides such that one copy is integrated into the genome.  In figure 1, Udagawa teaches the integration of a single “product gene” into the chromosome, indicating that marker switching methods with FRT/FLP could be used to integrate a single copy of the product gene.  Likewise, Tang teaches replacing the single copy of a wild type gene with a single heterologous copy of the mutant gene using either the marker replacement or the split marker method.  Since Tang teaches split marker is more efficient that marker replacement, one skilled in the art would be motivated to introduce the one product gene of Udagawa by applying the split marker method taught in Tang.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636